          Case 1:20-cr-00681-JPC Document 94 Filed 02/02/21 Page 1 of 1




                     MARGARET M. SHALLEY, ESQ.
                      MARGARET M. SHALLEY & ASSOCIATES, LLC
                              225 Broadway, Suite 715
                                New York, NY 10007
                               917-841-0231 (Phone)
                                 212-566-8165 (Fax)
                              margaretshalley@aol.com

                                                            February 2, 2021

VIA ECF & EMAIL
The Honorable John P. Cronan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                     Re:    U.S. v. Makhinbonu Narzullaeva
                                                            20 CR 681 (JPC)

Dear Judge Cronan:

       I represent, Makhinbonu Narzullaeva, in the above-referenced matter. On February 1,
2021, the Court modified Ms. Narzullaeva’s bond conditions to include residence in and travel to
the Eastern District of Pennsylvania. Additionally, Pretrial Services believes that a mental health
evaluation and mental health treatment would be beneficial to Ms. Narzullaeva. Neither the
Government nor counsel objects to this request. Accordingly, it is respectfully requested that Ms.
Narzullaeva’s bond conditions be modified to include mental health evaluation and treatment.

       The Court's time and consideration of this matter is greatly appreciated.

                                                     Respectfully submitted,

                                                            /s/

                                                     Margaret M. Shalley
cc: All counsel (via ECF)

    It is hereby ORDERED that Defendant Narzullaeva's bond conditions are
    modified to include mental health evaluation and treatment.

    SO ORDERED.

    Date: February 2, 2021
          New York, New York                      ____________________
                                                  JOHN P. CRONAN
                                                  United States District Judge
                                                1
